Day, J.
In November, 1868, plaintiff procured a divorce from defendant on the ground of cruelty. Refore the divorce was granted, and in contem-. plation thereof, defendant agreed to pay plaintiff $1,250.00 in money and-notes, to give her a trunk and a cow, and to allow her to purchase on his-credit a small bill of goods at a store. Plaintiff made no claim for alimony in her petition for divorce.
She now claims that the sums above mentioned were agreed to be paid her in consideration of her agreement to keep certain things secret, and that defendant agreed, in addition thereto, to give her one-third part of all his property, both real and personal, if she would make no claim for alimony in the petition for divorce. She alleges that he has violated this agreement, and asks that one-third part of the property of defendant, or its equivalent in money, be decreed to her as her sole and absolute property.
The defendant alleges that it was agreed that the sum of $1,250 should be paid in full satisfaction of all claims which plaintiff had for alimony, and he claims that he never agreed to pay any other sum.
The evidence is voluminous and very conflicting. Prom a careful examination of it, we feel satisfied that plaintiff has failed to establish her claim. The advantages of a review of all the testimony would not compensate for the space the opinion would occupy in the Reports. The case involves nothing but the determination of a single fact, did defendant make the agreement alleged?
The plaintiff’s own testimony is contradictory, and her claim is inconsistent with her declarations and conduct. It is true, we cannot harmonize all the testimony with the claim of defendant, but we cannot so nearly approach that result with the claim of plaintiff.
We are satisfied that-the decision of the court below is sustained by the weight of the evidence.
Affirmed.